Citation Nr: 1601479	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  09-08 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a sciatic nerve condition, characterized by symptoms to include numbness, pain, giving-way, and tingling of the legs (also claimed as a bilateral leg condition). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Counsel





INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972, with additional periods of Active Duty for Training (ACDUTRA) to include from August 5th through 19th, 1972; August 10th through 26th, 1973; August 6th through 22nd, 1974; and May 17th through 31st, 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Previously service connection was denied for a bilateral leg condition claimed as secondary to a lightning strike.  This determination was predicated on the finding that a lightning strike was not demonstrated by the evidence of record.  In association with the current claim concerning service connection for a sciatic nerve condition, the records pertaining to a lightning strike during a period of ACDUTRA were received.

In December 2012, the Board merged the Veteran's separate issues of service connection for a sciatic nerve condition and for a bilateral leg and foot condition, claimed as due to a lightning strike, and remanded the (merged) claim to the RO for additional evidentiary development.  The claim was again remanded for additional development in April 2015.  The matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.




FINDING OF FACT

The evidence of record does not indicate that the Veteran's sciatic nerve condition, currently diagnosed as piriformis syndrome, is etiologically related to his period of active service. 


CONCLUSION OF LAW

The criteria for service connection for a sciatic nerve condition, currently diagnosed as piriformis syndrome, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The U.S. Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

VA issued the Veteran a VCAA notice which informed him of the evidence generally needed to support a claim for service connection in November 2006 and May 2007.  The notification complied with the VCAA notice requirements of identifying the evidence necessary to substantiate a claim, and the relative duties of VA and the claimant to obtain evidence.  The August 2006 notice included appropriate notice regarding disability ratings and effective dates. See Dingess/Hartman, 19 Vet. App. 473.  Therefore, the Board finds that VA has satisfied its duty to notify the Veteran.  

Regarding the duty to assist in this case, all relevant documentation, including VA and private treatment records, Social Security Administration records, and lay statements, has been secured.  All relevant facts have been developed.  The Veteran was afforded a VA examination in February 2013, with an addendum opinion in August 2015 .  The examination reports are of record.  Pursuant to the Board's April 2015 remand instructions, the RO arranged for an addendum opinion in August 2015.  The VA examination reports reflect that relevant records were reviewed, and the Veteran was personally interviewed and examined by the February 2013 examiner.  The VA examination and opinions, read in conjunction are adequate, because they were performed by a medical professional based upon a review of the claims file and include a solicitation of history and symptomatology from the Veteran as well as a thorough examination including opinions and accompanying rationales.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Finally, the Board finds that there was substantial compliance with the April 2015 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  The 2015 VA examination report reflects consideration of the Veteran's history and lay statements regarding his sciatic nerve condition, and the Board finds that there has been substantial compliance with the remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

There remains no issue as to the substantial completeness of the Veteran's claim decided below.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met as set forth above. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d).  

Organic diseases of the nervous system, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Alternatively, a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  The Veteran's service records clearly demonstrate that he served in the Republic of Vietnam during the required period.  Therefore, he is presumed to have been exposed to herbicides, including Agent Orange, in service.  See id. 

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases, such as acute and subacute peripheral neuropathy shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e)(2015).  The regulations, however, do not provide presumptive service connection for piriformis syndrome based on exposure to Agent Orange.  38 C.F.R. § 3.307, 3.309.  The VA Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation. See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).  In the absence of a presumptive basis to grant a claim, compensation for a present disability on a direct basis can be established.  Establishing service connection generally requires: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA examiner or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data. See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Analysis

The Veteran contends that he has a current sciatic nerve condition related to his active military service, as a result of either injury to his right thigh, a lightning strike, or Agent Orange exposure.  

Service treatment records reflect that the Veteran was hit in his right thigh and was struck by lightning in separate incidents.  Specifically, the Veteran was seen in service in April 1971 complaining of being hit by a sand bag in the right thigh.  At that time, the examiner noted that the injury to the right thigh was a simple bruise.  There were no specific findings related to the sciatic nerves.  The January 1972 separation examination reflects that examination of the lower extremities and nerves was normal.  According to an August 1972 service treatment record, it was noted that the Veteran was struck by lightning.  He was noted to have weakness in the lower extremities at that time.  On the following day, examination was normal and it was noted that there was no weakness in the lower extremities.  The assessment indicated that the lower extremity weakness was resolved and the plan was for the Veteran to return to duty.

Post service, in a January 2007 VA treatment record, a VA clinician reported a history of old sciatic nerve injury with pain in the bilateral legs, arms, and right side of neck.  In a March 2008 private record, pertaining to treatment received at the Pinehurst Surgical Clinic, a clinician noted that the Veteran has a well-established diagnosis for chronic pain syndrome.  In a December 2008 private record for treatment received at the Carolina Neurology Clinic, the Veteran presented with complaints of his leg giving-way and collapsing while playing softball.  The Veteran was diagnosed with episodic pain and acute leg weakness, which were suspected to be secondary to chronic myelopathy.  At that time, the Veteran reported that the first fall he could remember happened in the late 1990's.  Currently, the Veteran has a diagnosis of piriformis syndrome.  See August 2015 VA examination report. 

The Veteran was afforded a VA examination in February 2013.  Upon examination, the examiner found no evidence of a peripheral nerve condition and did not provide any diagnosis regarding a disability claimed as sciatic nerve or a bilateral leg condition.  Additionally, the examiner did not address the Veteran's contention that he experiences symptoms of leg pain, numbness, giving-way, and tingling since being struck by lightning, or the record evidence indicating symptoms and diagnoses prior to December 2008.  Thus, an addendum opinion was sought.  

In the August 2015 VA examination report, the examiner opined that the Veteran currently has a disability manifested by a sciatic nerve condition, specifically diagnosed as piriformis syndrome.  Following extensive review of the Veteran's claims file, the examiner noted that the Veteran had a normal EMG in 2008 which effectively rules out a lumbar radiculopathy as the cause.  His 2007 MRI showed no suggestive lesions and his most recent MRI shows some compression of the left L4 nerve root, but his symptoms are bilateral and more on the right.  Piriformis syndrome, caused by compression of the sciatic nerve at the level of the pelvic outlet, causes pain radiating down the legs, numbness and tingling.

The examiner based the diagnosis of piriformis syndrome on the Veteran's longstanding pain radiating down the back of the legs bilaterally and the lack of positive findings on x-ray, MRI, and EMG.  The examiner opined that it is less likely than not that any currently diagnosed condition involving the sciatic nerve or bilateral leg had its onset during military service because the Veteran had no symptoms on discharge and that nerve damage due to a direct blow occurs immediately, not months to years later.  In addition, she stated that the Veteran was only struck on the right thigh, and the Veteran's current symptoms are bilateral.  Further, she noted that although the Veteran was struck by lightning, he had a transient partial paraparesis of the lower extremities which resolved within 24 hours.  At that time there was no mention of sensory symptoms such as numbness, tingling, or pain.  She noted that although peripheral nerve damage is common, this effect is immediate and the Veteran had no documented sciatic nerve injury. 

Regarding the Veteran's lay statements, the examiner commented that contemporaneous medical records document no persistent symptoms after either in-service incident.  She further stated that there is no current diagnosis suggestive of trauma or lightening damage, but instead of pyriformis syndrome.  The 2015 VA examiner also noted that the symptoms in the arms and right neck noted in January 2007 cannot be due to sciatic nerve injury.  Although the Veteran complained of leg weakness and falls in 2007 and 2008, he was found to have a separate diagnosis of cervical myelopathy, which the 2015 VA examiner stated can cause leg weakness and falls.  

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim that any current sciatic nerve condition was incurred as a result of any established event, injury, or disease during active service.  The first requirement for service connection is met as the Veteran does manifest a current disability, namely, the diagnosed piriformis syndrome.  However, this current disability was diagnosed in 2015, following complaints documented beginning in 2007.  According to the December 2008 private treatment record, the Veteran reported that his falls began in 1990, which is still over 15 years after the Veteran's discharge from service in 1972.  

As noted by the August 2015 examiner, any complaint from being hit by sand bags had resolved by the time of discharge in January 1972.  No abnormal orthopedic or neurological findings were noted at discharge.  Also as noted by the August 2015 VA examiner, the Veteran stated that he was in excellent health upon discharge.  

The Board finds that the weight of the evidence does not demonstrate that any current sciatic nerve disorder is related to service.  There is no persuasive evidence of any nexus between claimed in-service events and the present disease or injury.  The Board finds probative the opinion of the August 2015 VA examiner, who concluded that the Veteran's piriformis syndrome was not caused by or related to service. 

Further, presumptive service connection is not warranted for the claim because there is no credible and persuasive evidence in the record that any sciatic nerve condition, to include piriformis syndrome, developed within a year of the Veteran's separation from active duty.  See 38 C.F.R. §§ 3.307, 3.309.  

The Board acknowledges that, because an organic disease of the nervous system is considered a "chronic" disability, the theory of continuity is considered when adjudicating the Veteran's claim for service connection for a sciatic nerve condition.  As a sciatic nerve condition was not noted in service, and as a notation of such condition is a prerequisite for the application of chronicity and continuity of symptomatology, service connection on the theory of chronicity and continuity of symptomatology does not apply. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In addition, the evidence of record does not support a finding of continuity of symptomatology.  There is no evidence of treatment for piriformis syndrome, in the years immediately following service.  Medical records associated with the claims file show that the earliest complaint of symptoms after active service is not until 1990 as documented in December 2008, over 15 years after discharge from active service.  Therefore, the clinical evidence does not reflect continuity of symptomatology.  

The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms.  In addition to the medical evidence of record, there is otherwise no persuasive evidence of continuity of symptomatology from active duty service.  Although the Veteran is competent to report his symptoms, his statements lack credibility and are outweighed by the medical evidence of record.  The Veteran's service treatment records reflect that his in-service symptoms resolved.  At no time during his treatment for falls, beginning in 2007 did the Veteran report ongoing problems in the lower extremities since the 1970's.  Moreover, the competent and credible medical evidence of record at the time of his initial complaints of falls attribute his symptoms to his cervical myelopathy.  The Board finds that the contemporaneous medical evidence associated with his in service incidents and treatment in 2007 and 2008 is more probative as to the onset of his sciatic nerve condition, and outweighs the Veteran's current contentions that the onset of currently diagnosed piriformis syndrome was incurred in service with continuity since. 

While the Veteran has argued that his current symptoms have continued since service, of note is the fact that the Veteran did not raise a claim of service connection for a sciatic nerve condition until 2003, over 30 years following service.  If he had been experiencing continuous symptoms, it is reasonable to expect that he would have filed a claim much sooner.  Thus, this evidence also weighs against the Veteran's claim.

The Veteran is not competent to opine as to the etiology of his symptoms or to the onset and etiology of his piriformis syndrome.  This case involves complex medical questions requiring specialized skill which the Veteran, as a layperson, does not possess. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (indicating that untrained laypersons are not competent to answer complex medical questions).  Thus, a preponderance of the evidence is against finding a continuity of symptomatology since service.  Walker, 708 F.3d at 1338-40.

The Veteran also claimed that his sciatic nerve condition is related to his Agent Orange exposure.  As peripheral neuropathy is not shown by credible evidence to have manifested to a compensable degree within the Veteran's first post-service year, service connection on a presumptive basis, to include as due to Agent Orange exposure, is not warranted.  The Veteran has not provided any persuasive medical evidence to demonstrate that any current sciatic nerve condition was caused by or was a result of any period of active service, to include Agent Orange exposure.  Further, the opinion of the August 2015 VA examiner is persuasive that the Veteran's piriformis syndrome is not related to active duty as this examiner had the benefit of reviewing the entire claims file.  

Therefore, the Veteran's claim for service connection for a sciatic nerve condition, currently diagnosed as piriformis syndrome, must be denied.  Service connection for a sciatic nerve condition, currently diagnosed as piriformis syndrome, on a direct or presumptive basis is not available in this case.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application. 

ORDER

Service connection for a sciatic nerve condition, characterized by symptoms to include numbness, pain, giving-way, and tingling of the legs (also claimed as a bilateral leg condition), currently diagnosed as piriformis syndrome, is denied. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


